Buchaxax, J.,
concurring. The Act of 19th March, 1857, entitled “ An Act relative to elections in the parish of Orleans, ” presents to my mind several unconstitutional features. I will not, however, delay the decision of this cause at this late period of the session, by replying to an argument in support of the constitutionality of that law, which has been only brought to my knowledge within the last two days -because I am firmly persuaded that it does not lie in the mouth of the plaintiff, to contest the validity of this election, on the ground of unconstitutionality of the law under which it was held, or of the time at which it was held.
The plaintiff alleges in his petition, that he himself was a candidate at that election ; that he -was elected, and that lie is entitled to the office in virtue of such election. The relief which he asks is “ that judgment may be rendered in favor of your petitioner and against said Saucier, decreeing that the latter was not elected to the office of the Third Justice of the Peace for the parish of Orleans on the 2d November, 1857, but that your petitioner is entitled to said office, and to its exercise and emoluments.”
It is thus plain, that the plaintiff claims the benefit of an election which, he pleads, was tainted with the radical vice of unconstitutionality.
If his plea was sustained, the only logical consequence that could follow', would be, that plaintiff should go out of court. The plea is suicidal.
I concur in the affirmance of the judgment of the court below.